DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 04/07/2021, is acknowledged. Applicant's amendment of claims 6 and 7 and addition of claim 21 filed in “Claims” filed on 04/07/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-21 pending for prosecution, wherein claims 1-5 and 13-20 have been withdrawn from consideration, and claims 6-12 and 21 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with and email from Attorney Mirut Dalal Reg. No. 44,052 sent on 04/23/2021.
i. Claims 6 has been amended. 
ii. Claims 7, 8, and 21 are cancelled
iii. Claim 6 has been amended, and the whole claim after this amendment will read as follows:
6.	(Examiner Amended) A sensor, comprising: 

a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and
a second optical member disposed on the first optical member to transmit, at least, light of the designated wavelength band and configured to at least partially absorb the the light reflected by the first optical member;
wherein the designated wavelength band is 930nm to 955nm; and 
wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light.
iv. Claims Cancellation: This application is in condition for allowance except for the presence of claims 1-5 and 13-20, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 10/14/2020.  Accordingly, claims 1-5 and 13-20 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 6 and 9-12 presented for examination.

Reason for Allowances
Claims 6 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding Claim 6: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and a second optical member disposed on the first optical member to transmit, at least, light of the designated wavelength band and configured to at least partially absorb the light reflected by the first optical member; wherein the designated wavelength band is 930nm to 955nm; and  wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light”, as recited in Claim 6, in combination with the remaining limitations of the claim.			Claims 9-12, are allowed as those inherit the allowable subject matter from claim 6. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Blomqvist et al. (US 20180098701 A1; hereinafter Blomqvist) “Physiological Measurement Sensor”.
Yamashita (JP 2011156011 A; hereinafter Yamashita, using the Google Patents translation as a reference) “Detector for detecting human pulse rate of wrist wearable type biometric information measuring apparatus, has filter suppressing light of wavelength range in light reception wavelength range that is higher than interested wavelength”.
Bae et al. (US 20160266695 A1; hereinafter Bae) “DISPLAY APPARATUS HAVING IMAGE SCANNING FUNCTION”.
Kintz et al. (US 20140364707 A1, of record; hereinafter Kintz) “APPARATUS AND METHODS FOR DETECTING OPTICAL SIGNALS FROM IMPLANTED SENSORS”.	
Presura et al. (US 20180325397 A1; hereinafter Presura) “PHOTOPLETHYSMOGRAPHY DEVICE”.
Prior Art Blomqvist teaches a sensor including a first light detector and a second light detector configured to concurrently detect light, and an optical blocking filter ([Abstract]), wherein (Fig. 1+; [0046+]) a first light detector and a second light detector configured to concurrently detect light reflected from skin/tissue of a user, and an optical blocking filter configured to block a target wavelength, wherein the first light detector is configured to detect light that enters the sensor to produce a first detected signal, the Blomqvist does not expressly teach a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and a second optical member disposed on the first optical member to transmit, at least, light of the designated wavelength band and configured to at least partially absorb the light reflected by the first optical member; wherein the designated wavelength band is 930nm to 955nm; and  wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light (claim 6).
Prior Art Yamashita teaches a light emitting unit for emitting light of an emission wavelength band (λ01-λ02) including a wavelength of interest (λ0); a light receiving unit 16 for receiving light R1' having biological information; and first and second filters and 19-1 provided between a part to be detected and the light receiving unit. The first filter suppresses light of a first wavelength band (λ11-λ12) within a reception wavelength band higher than the wavelength of interest. In the first wavelength (λ11) at a lower limit, the characteristic increase of external light intensity R3' propagated inside a body to be Yamashita does not expressly teach a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and a second optical member disposed on the first optical member to wherein the designated wavelength band is 930nm to 955nm; and  wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light (claim 6).
Prior Art Bae teaches a display apparatus capable of scanning a surface image of an object on a display surface, and more particularly, to a display apparatus not only having a display function but also including a sensor array detecting a fingerprint by receiving light reflected from a fingerprint pattern ([0003]), wherein (Fig. 1+; [0066+]) an optical amplification cover, one side of which forms a display surface, configured to amplify an optical pattern generated by a fingerprint of a user in contact with the display surface; a display panel including a thin film transistor (TFT) array configured to drive a plurality of pixels forming an image; and an optical sensor array disposed between the optical amplification cover and the TFT array and configured to sense the optical pattern amplified by the optical amplification cover, wherein the optical sensor array is integrated with the optical amplification cover and two-dimensionally overlaps a black matrix of the display panel. But, Prior Art Bae does not expressly teach a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and a second optical member disposed on the first optical member to transmit, at least, light of the designated wavelength band and configured to at least partially absorb the light reflected by the first optical member; wherein the designated wavelength band is 930nm to 955nm; and  wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light (claim 6).
Prior Art Kintz teaches an apparatus including a light source configured to transmit an excitation optical signal to an implanted sensor and a detector configured to detect an analyte-dependent optical signal emitted from an implanted sensor. The apparatus can include a lens configured to focus at least a portion of the analyte-dependent optical signal onto the detector ([Abstract]), wherein (Fig. 1+; [0035+]) an array of lenses is aligned with an array of apertures to restrict transmission of off-axis light to the detector; one layer of light control film is arranged with the lens array and the aperture array; lens array and the aperture array control the input angle .theta. of light traveling to the detector. The lens array and an aperture array restrict the light to an input angle less than .theta., which in some embodiments is selected to be +/-20 degrees. The input angle .theta. can be controlled by varying the size of the apertures and the focal length of the micro lenses in the lens array. The smaller the aperture, then the smaller is input angle .theta. But, Prior Art Kintz does not expressly teach a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and a second optical member disposed on the first optical member to transmit, at least, light of the designated wavelength band and configured to at least partially absorb the light reflected by the first optical member; wherein the designated wavelength band is 930nm to 955nm; and  wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light (claim 6).
Prior Art Presura teaches a photoplethysmography device comprises a light source configured to direct source light towards an external object; a light sensor arranged and configured to provide a sensor signal indicative of an intensity of a first source light fraction, which has been scattered by the external object ([Abstract]), wherein (Fig. 2A; [0065+]) a photoplethysmography device comprises a light source configured to direct source light towards an external object; a light sensor arranged and configured to provide a sensor signal indicative of an intensity of a first source light fraction, which has been scattered by the external object; a casing for housing the light source and the light sensor, and having a cover plate transparent for the source light and an outer face to be facing the external object; and an optical blocking arrangement in the casing between the at least one light source and the outer face of the cover plate and configured to block a second source light fraction on its propagation path extending from the light source to the outer face of the cover plate and from the outer face of the cover plate to the light sensor without leaving the casing. But, Prior Art Presura does not expressly teach a first optical member disposed on the light receiver to transmit light having a designated wavelength band to the light receiver, and configured to at least partially reflect light having wavelengths lower than the designated wavelength band and light having wavelengths higher than the designated wavelength band; and a second optical member disposed on the first optical member to transmit, at least, light of the designated wavelength band and configured to at least partially absorb the light reflected by the first optical member; wherein the designated wavelength band is 930nm to 955nm; and  wherein a combination of the first optical member and the second optical member has a transmittance of 80% or more for light of the designated wavelength band of light (claim 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/OMAR F MOJADDEDI/Examiner, Art Unit 2898